Exhibit 10.4

 

TRADEMARK LICENSE AGREEMENT

This Trademark License Agreement (this “Agreement”), dated November 8, 2016 (the
“Effective Date”), is by and between ConAgra Foods RDM, Inc. (“Licensor”), a
Delaware corporation, and ConAgra Foods Lamb Weston, Inc., a Delaware
corporation (“Licensee”). In this Agreement, Licensor and Licensee are each
referred to as a “Party” and together as the “Parties.”

RECITALS

1. Licensor is a wholly owned subsidiary of ConAgra Foods, Inc. (“ConAgra”).
ConAgra is engaged, directly and indirectly through certain of its subsidiaries,
in the LW Business (as such term is defined in the Separation Agreement).

2. Licensor owns goodwill and trademarks including the Licensed Marks (as later
defined herein) that are used in both the LW Business and in other businesses in
which Licensor is engaged.

3. Licensee is currently a wholly owned subsidiary of ConAgra, and will,
following the completion of the LW Transfer (as such term is defined in the
Separation Agreement), become a wholly owned subsidiary of Lamb Weston Holdings,
Inc., a Delaware corporation (“SpinCo”).

4. SpinCo and ConAgra are Parties to that certain Separation and Distribution
Agreement, dated as of the Effective Date (the “Separation Agreement”), pursuant
to which, SpinCo and ConAgra have agreed to separate ConAgra’s business into two
separate publicly traded companies: (1) ConAgra, which will continue to own and
conduct, directly and indirectly, the Retained Business (as such term is defined
in the Separation Agreement) and (2) SpinCo, which will own and conduct,
directly and indirectly, the LW Business.

5. In connection with the Separation Agreement and related transactions,
Licensor wishes to grant Licensee, and Licensee wishes to receive, a license to
use the Licensed Marks for use in the LW Business on the terms and conditions
set forth herein in exchange for common stock of Licensee.

In consideration of the foregoing and of the mutual promises and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, the following terms have the meaning given them
in this Article 1. Other capitalized terms have the meanings given them
elsewhere in this Agreement.

1.1 “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such Person. For purposes of this definition, “control” (including, with
correlative meanings,



--------------------------------------------------------------------------------

the terms “controlling,” “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by agreement or otherwise.

1.2 “Alexia Marks” means the trademarks identified as Alexia Marks in Schedule A
attached hereto and the foreign language translations and foreign character
equivalents of such trademarks.

1.3 “Complementary Marks” means the trademarks identified as Complementary Marks
in Schedule B attached hereto and the foreign language translations and foreign
character equivalents of such trademarks.

1.4 “Discontinued Licensed Products” means bread, onion rings, mozzarella
sticks, and breaded mushrooms using the Licensed Marks.

1.5 “IP Allegation” means any allegation or claim by any third party that any of
the Licensed Marks is invalid or infringes, dilutes or violates the rights of
any third party.

1.6 “Licensed Marks” means the Alexia Marks and Complementary Marks.

1.7 “Licensed Products” means frozen food products made from potatoes or sweet
potatoes, such as french fries, oven fries, waffle fries, crinkle-cut fries,
roasted fries, roasted potatoes, potato puffs, chopped and formed potatoes, and
hashed browns. Licensed Products also includes frozen potato and vegetable
products that are at least 50% potatoes by weight sold by or on behalf of
Licensee using the Licensed Marks.

1.8 “Marketing Materials” means all advertising and marketing materials,
including packaging, tags, labels, advertising, marketing, promotions, displays,
display fixtures, instructions, technical sheets, user guides, data sheets,
warranties, websites and other materials of any and all types, in any format or
media, associated with the Licensed Products.

1.9 “Material Breach” shall have the meaning ascribed in Section 6.3.

1.10 “Material Incident” means any one of the following: (a) a series of
significant quality problems related to the same root cause, demonstrating a
potential failure of Licensee’s quality control system, (b) an unsatisfactory
audit conducted by Licensor or its designee, or (c) the loss of a quality
certification.

1.11 “New Registrations” shall have the meaning ascribed in Section 3.4(b).

1.12 “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or other entity or organization or any
federal, state, local, provincial, foreign or international court, tribunal,
judicial or arbitral body, government, department, commission, board, bureau,
agency, official or other regulatory, administrative or governmental authority
or any national securities exchange.

 

2



--------------------------------------------------------------------------------

1.13 “Promotional Items” means items bearing any of the Licensed Marks which are
sold or given away in connection with the promotion of Licensed Products or of
Licensee’s corporate identity generally (e.g., pens, mugs, clothing, and
comparable items).

1.14 “Subsidiary” of any Person means another Person (other than a natural
Person), of which such Person owns directly or indirectly (a) an aggregate
amount of the voting securities, other voting ownership or voting partnership
interests to elect a majority of the Board of Directors or other governing body
or (b) if there are no such voting interests, 51% or more of the equity
interests therein.

1.15 “Supplier” means a Person that manufactures or packages Licensed Products
for the Licensee under a written agreement with the Licensee.

1.16 “Term” shall have the meaning ascribed in Section 6.1.

1.17 “Unauthorized Use” means any actual, potential, or threatened infringement,
misappropriation, act of unfair competition, or other harmful or wrongful
activities by any Person with respect to any of the Licensed Marks.

ARTICLE 2

LICENSE

2.1 Scope of License.

(a) Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee an exclusive, royalty free, revocable right and license to use the
Alexia Marks throughout the world during the Term for Licensed Products and on
Promotional Items and Marketing Materials related to Licensed Products. Licensor
also grants Licensee the limited right to sublicense the Alexia Marks in
accordance with the terms of Section 2.4.

(b) Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee an exclusive, royalty free, revocable right and license to use the
Complementary Marks throughout the world during the Term for Licensed Products
and on Promotional Items and Marketing Materials related to Licensed Products,
which Licensed Products also bear one or more of the Alexia Marks. Licensor also
grants Licensee the limited right to sublicense the Complementary Marks in
accordance with the terms of Section 2.4.

(c) Subject to the terms and conditions of this Agreement, Licensor grants to
Licensee an exclusive, royalty free, revocable right and license to use the
Licensed Marks throughout the world for Discontinued Licensed Products and on
Promotional Items and Marketing Materials related to Discontinued Licensed
Products. The license provided for in this Section 2.1(c) expires six months
after

 

3



--------------------------------------------------------------------------------

the Effective Date for all of the Discontinued Licensed Products other than the
onion rings. The license provided for in this Section 2.1(c) related to onion
rings expires 12 months after the Effective Date. Licensee will have no right to
use the Licensed Marks on the Discontinued Licensed Products after that time.

2.2 Exclusivity. For the avoidance of doubt, Licensor shall not use the Licensed
Marks in connection with Licensed Products, but Licensor retains the right to
use the Licensed Marks on food products other than Licensed Products, including
but not limited to frozen vegetables.

2.3 Use of Licensed Marks in Domain Names and URLs and on Social Media Sites.
Licensee has no right to use the Licensed Marks in association with a domain
name or URL except as expressly agreed in writing by Licensor. To the extent
that Licensee wishes to promote its use of the Licensed Marks through Licensor’s
website or social media sites, Licensee shall make such requests in accordance
with Section 4.2 and Licensee shall pay Licensor a fair market value fee for
Licensor’s services related to implementing such requests, including for
updating Licensor’s website or social media sites.

2.4 Right to Sublicense.

(a) Licensee shall not sublicense its rights under this Agreement or grant any
third party the right to use the Licensed Marks except as expressly provided in
this Section 2.4. No purported sublicense or grant of rights in violation of the
preceding sentence will be effective. Licensee shall ensure that any sublicensee
(permitted or not) complies with the obligations required to be imposed by the
provisions of this Section 2.4. The rights granted by Licensee in an authorized
sublicense shall be no greater than those granted to Licensee in this Agreement
and described in Sections 2.4(b) and 2.4(c). Each sublicense will terminate upon
termination of this Agreement.

(b) Licensee may sublicense to an Affiliate or Supplier the right to use the
Licensed Marks for Licensed Products and on Marketing Materials and Promotional
Items related to Licensed Products. Such sublicense will not include any right
to further sublicense and will not be effective until such Affiliate or Supplier
agrees in writing that it is subject to the terms and conditions of this
Agreement.

(c) Licensee may grant permission to its distributors and sales representatives
to use the Licensed Marks in a limited manner incidental to the promotion and
sale of Licensed Products, provided that Licensee enters into a written
agreement with such distributors and sales representatives that: (i) permit them
to use the Licensed Marks only in a pre-approved manner; (ii) prohibits them
from sublicensing or granting any rights in the Licensed Marks; and
(iii) reserves all ownership rights in the Licensed Marks to Licensor.

2.5 Consideration for the License. In consideration for Licensor’s grant of the
right and license to use the Licensed Marks as provided herein, Licensee shall
issue to Licensor 0.6512 shares of common stock of Licensee (the “Licensee
Shares”), such

 

4



--------------------------------------------------------------------------------

that, following the issuance of the Licensee Shares, Licensor shall own, free
and clear of all liens, 0.6512 shares of common stock of Licensee, which
represent all of the issued and outstanding shares of Licensee.

2.6 Tax Treatment. The Parties intend that, for U.S. federal income tax
purposes, the transactions described in this Article 2 be governed by
Section 351(a) of the Internal Revenue Code of 1986, as amended.

ARTICLE 3

OWNERSHIP, REGISTRATION AND ENFORCEMENT OF THE LICENSED MARKS

3.1 Ownership of Licensed Marks. Licensee agrees that Licensor is the sole and
exclusive owner of all right, title, and interest in and to the Licensed Marks
and all the goodwill associated therewith. Licensee further agrees that its use
of the Licensed Marks, including all goodwill and any additional value in the
Licensed Marks created by such usage of the Licensed Marks, shall inure solely
to the benefit of Licensor. Nothing in this Agreement is to be construed as
granting to Licensee or retaining by Licensee any right, title or interest in or
to the Licensed Marks, other than Licensee’s rights to use the Licensed Marks in
accordance with this Agreement. Licensee also agrees that the Licensed Marks are
valid and enforceable. Licensee agrees not to challenge the Licensed Marks, or
assist any other Person in doing so. Licensor will maintain the Licensed Marks
and pay all fees associated with maintenance of the Licensed Marks. Licensee
shall not, at any time during or after the Term, dispute or contest, directly or
indirectly, Licensor’s exclusive right and title to the Licensed Marks or the
validity thereof.

3.2 Use by Licensee. Use by Licensee of the Licensed Marks shall qualify as
valid use by the Licensor. Licensee shall cooperate in taking any actions
reasonably requested by Licensor to establish the use of the Licensed Marks by
Licensee and its sublicensees, including signing any document, application,
filing or agreement, or providing usage specimens reasonably necessary therefor.

3.3 Modification of Licensed Marks. Licensee shall not alter or modify the
Licensed Marks in any way. Licensee agrees that it cannot and will not register,
or use, any colorable imitation of any of the Licensed Marks or any mark
substantially identical or deceptively or confusingly similar thereto.

3.4 Registration and Maintenance of Trademark Rights.

(a) Generally. Licensor shall be responsible for performing all searches,
prosecution or other procurement, registration, and maintenance of the Licensed
Marks. Licensor is the sole Party entitled to procure and register the Licensed
Marks, including any Licensed Marks added to this Agreement by amendment, and is
the sole and exclusive owner thereof; provided, however, that if Licensor fails
to maintain in force a registration of a Licensed Mark in use by Licensee or to
diligently prosecute an application filed for registration of a new Licensed

 

5



--------------------------------------------------------------------------------

Mark, Licensee may take reasonable actions at its sole cost and expense to
maintain in force a registration for such Licensed Mark or to prosecute the
application filed for the new Licensed Mark, and Licensor shall reasonably
cooperate with Licensee in connection therewith. If Licensor is not using a
Licensed Mark for at least one year and Licensee is using such Licensed Mark
during that period, Licensee shall reimburse Licensor for Licensor’s reasonable
costs and fees, including attorneys’ fees, associated with Licensor’s searches,
prosecution or other procurement, and maintenance of such Licensed Mark during
such time that Licensor did not use and continues not to use the Licensed Mark.

(b) New Registrations. If a Licensed Mark is not registered or the subject of a
pending application in a country in which Licensee is using or intends to use
such Licensed Mark, Licensee may request that Licensor pursue trademark
registration by giving written notice to Licensor specifying the Licensed Mark,
the country or countries in which registration is sought, and the Licensed
Product(s) for which Licensee is using or proposes to use the Licensed Mark.
Licensor shall conduct a trademark search and provide a copy of any resulting
search report to Licensee. Following its review of such search report, Licensee
may request that Licensor apply for registration of the Licensed Mark in one or
more of the countries for the Licensed Product(s) identified in the request, and
if, based on the trademark search or other information that it shares with
Licensee, Licensor does not reasonably perceive a significant risk associated
with use or registration of the Licensed Mark, Licensor shall use commercially
reasonable efforts to pursue registration (“New Registrations”).

(c) Costs. Licensee shall be responsible for and shall reimburse Licensor for
all costs and expenses incurred by Licensor in searching, prosecuting or
otherwise procuring, registering and maintaining the New Registrations.

3.5 Protection and Enforcement.

(a) Notice and Consultation. If Licensee becomes aware of any Unauthorized Use
with respect to any of the Licensed Marks, Licensee shall promptly notify
Licensor in writing and provide relevant information in its possession relating
to such Unauthorized Use, and the Parties shall cooperate and consult in good
faith regarding appropriate action to address the Unauthorized Use, consistent
with the provisions of this Section 3.5.

(b) Routine Preliminary Enforcement. Notwithstanding any other provision of this
Section 3.5, to address any Unauthorized Use that Licensee reasonably believes
is impairing or are likely to impair Licensee’s rights with respect to the
Licensed Marks, Licensee may pursue administrative proceedings under the ICANN
Uniform Domain Name Dispute Resolution Policy, undertake customs enforcement
actions, and send communications or notices (e.g., cease and desist letters) to
Persons, if Licensee reasonably believes that such action could not reasonably
be expected to provide a basis for declaratory judgment jurisdiction. Licensee
is not required to obtain the consent of Licensor prior to taking such action
but shall keep Licensor promptly informed of the status and results of such
action.

 

6



--------------------------------------------------------------------------------

(c) Enforcement by Licensor. Licensor may take such action as it deems
appropriate to protect its rights in the Licensed Marks. Licensor shall consult
in good faith with Licensee prior to entering into any settlement, consent
judgment, or other voluntary final disposition of any action or proceeding that
Licensor reasonably believes would materially impair the rights granted to
Licensee under this Agreement. If Licensor commences an action or proceeding
arising from Unauthorized Use (a “Licensor Action”), Licensor will have the
right to control and conduct all negotiations, proceedings, defense and
settlement relating to such Licensor Action. The costs associated with and any
damages awarded or settlement proceeds recovered in connection with a Licensor
Action will be the sole responsibility and property of Licensor. At Licensor’s
expense, Licensee shall provide all assistance reasonably requested by Licensor
with respect to such Licensor Action. Licensor may join Licensee as a party to
such Licensor Action if, in Licensor’s reasonable judgment, joining Licensee
would be beneficial to the outcome of the Licensor Action.

(d) Enforcement by Licensee. If an Unauthorized Use involves use of the Licensed
Marks in connection with products the same as or readily substitutable for the
Licensed Products, and if such Unauthorized Use persists and Licensor does not
commence an action or proceeding under Section 3.5(c) within a reasonable time,
Licensee shall have the right to undertake an action or proceeding to address
such Unauthorized Use after consulting in good faith with Licensor regarding
Licensee’s intended undertaking. Licensee promptly shall advise Licensor of
Licensee’s intention to institute any such action or proceeding, and shall
provide Licensor an opportunity to voluntarily join in such action or proceeding
at Licensor’s expense. If Licensor voluntarily joins in any such action or
proceeding, any damages awarded or settlement proceeds recovered shall be
allocated between the Parties as specifically provided in the applicable award
or settlement, or if not so allocated, then by the Parties in good faith after
each Party’s out of pocket expenses are satisfied from the proceeds of the award
or settlement (pro-rata if there are insufficient funds). If Licensor chooses
not to voluntarily join in any such action or proceeding, then at Licensee’s
expense, Licensor shall provide any assistance reasonably requested by Licensee
with respect to such action or proceeding, and Licensor shall not oppose the
joinder of Licensor by Licensee as a party to such action or proceeding if
required by law or the applicable court, agency or other tribunal. Licensee
shall not enter into any settlement, consent judgment, or other voluntary final
disposition of any such action or proceeding without written approval of
Licensor, which shall not be unreasonably conditioned, withheld or delayed.

3.6 Defense and Settlement of IP Allegations.

(a) Notice and Consultation. If Licensee becomes aware of any IP Allegation with
respect to any of the Licensed Marks, or if either Party becomes aware of any IP
Allegation with respect to any of the Licensed Marks relating to the Licensed
Products, then that Party shall promptly notify the other in writing and provide
relevant information in its possession relating to such IP Allegation, and the
Parties shall cooperate and consult in good faith regarding appropriate action
to address the IP Allegation.

 

7



--------------------------------------------------------------------------------

(b) Resolution by Licensor. Licensor will have exclusive control over the
resolution of any IP Allegation, including all negotiations, proceedings,
defense and settlement, and specifically including the right to agree to an
injunction against further use of any Licensed Mark, provided that no such
settlement, consent judgment, or other voluntary final disposition will require
any payment by Licensee without Licensee’s prior written consent. When possible
under the circumstances, before agreeing to a settlement, consent judgment, or
other voluntary final disposition, Licensor shall advise Licensee regarding any
part of such proposed disposition which affects or may reasonably be expected to
affect Licensee’s use of any Licensed Mark, and shall consider in good faith any
alternative terms proposed by Licensee to preserve Licensee’s right to continue
to use the Licensed Marks pursuant to this Agreement without interruption.

(c) Resolution by Licensee. If Licensor does not take reasonable action to
resolve an IP Allegation within a reasonable period of time following written
notice by Licensee: (i) Licensee may assume control over the resolution of such
IP Allegation and (ii) Licensee may, among other options, agree to an injunction
against further use of any Licensed Mark by Licensee or any of its Affiliates or
sublicensees and otherwise settle such IP Allegation with respect to Licensee
and its Affiliates and sublicensees, provided that such settlement, consent
judgment or voluntary final disposition does not bind or apply to Licensor in
any manner without Licensor’s prior written consent.

(d) Assistance. Subject to the foregoing, each Party shall provide such
assistance as the other Party may reasonably request in connection with the
defense or settlement of any IP Allegation.

3.7 Management of the Licensed Marks. In furtherance of the protection and
preservation of the Licensed Marks, Licensee agrees to cooperate and provide
reasonable assistance with the administrative activities involving the Licensed
Marks and to comply with all reasonable requests by Licensor to review and
evaluate the portfolio of Licensed Marks, including reviews of the current and
planned use or abandonment of the Licensed Marks.

3.8 Recordation of Agreement. The Parties recognize that in some countries, it
may be necessary or desirable to record or register this Agreement, a registered
user agreement or other documentation associated with the licenses granted in
this Agreement. If Licensor determines that such filing is necessary or
desirable, the Parties shall cooperate with respect to the preparation and
filing thereof.

 

8



--------------------------------------------------------------------------------

ARTICLE 4

QUALITY ASSURANCE

4.1 Quality of Licensed Products.

(a) Licensee shall use the Licensed Marks only in connection with high-quality
products and services that comply with all applicable laws and regulations in
the jurisdictions in which the Licensed Products are advertised, marketed,
manufactured, sold, or distributed. Licensee covenants and warrants that the
Licensed Products in connection with which the Licensed Marks are used shall be
of at least the quality of similar products sold by Licensor and its Affiliates
under the Licensed Marks before the Effective Date.

(b) In connection with the manufacture, packaging, storage, shipment, promotion,
distribution, and sale of the Licensed Products, Licensee shall (i) comply with
all applicable laws and regulations, (ii) conform to food industry best
practices, (iii) not exceed local work hours except for appropriately
compensated overtime, (iv) prohibit the use of and not, directly or indirectly,
use child labor (i.e., a worker of less than 16 years of age or younger than the
compulsory age to be in school), (v) not knowingly use prison or forced labor or
purchase materials from a Person that uses prison, forced, or child labor, and
(vi) not take any other action that would similarly tarnish or otherwise harm
the goodwill or reputation of Licensor or the Licensed Marks.

(c) Sampling and Testing. Licensee, its sublicensees and Affiliates must
maintain a testing and sampling program for the Licensed Products manufactured
or stored at their facilities, sufficient to determine whether Licensed Products
meet the requirements of this ARTICLE 4. Licensee must maintain records of its
sampling and testing for at least five years.

(d) Samples. Upon request from Licensor, Licensee must provide Licensor with a
reasonable number of samples of the Licensed Products for testing and
evaluation.

4.2 Use Of The Licensed Marks On Promotional Items and Marketing Materials
Related To Licensed Products. Licensee shall use the Licensed Marks on
Promotional Items and Marketing Materials only as approved by the Licensor.
Licensor hereby approves all forms of Promotional Items and Marketing Materials
related to the Licensed Products as used by Licensor before the Effective Date.
Before using any of the Licensed Marks on new Promotional Items or Marketing
Materials, Licensee shall provide Licensor with written notice of its intention
to do so and three samples of the proposed new Promotional Items or Marketing
Materials for Licensor’s approval. Licensor will provide written notice of its
disapproval of such new Promotional Items or Marketing Materials within thirty
days, or, if no such written disapproval is received by Licensee within that
time, the new Promotional Items or Marketing Materials will be deemed approved.

4.3 Monitoring.

(a) Consumer Inquiries. Licensee shall provide information on packages of each
Licensed Product to enable consumers to contact Licensee regarding the quality
of such Licensed Products. Licensee shall monitor consumer inquiries regarding
the Licensed Products bearing the Licensed Marks and provide notice to Licensor
of consistent complaints or issues related to quality of such Licensed Products.

 

9



--------------------------------------------------------------------------------

(b) Recalls. Licensee shall notify Licensor within twenty-four hours of becoming
aware of any facts or circumstances that Licensee reasonably believes may
require recall of any Licensed Products bearing any of the Licensed Marks and
shall keep Licensor timely apprised of: any internal or external investigation
of such facts or circumstances, communications with applicable regulatory
agencies, and the progress of any recall efforts.

(c) Reporting. Licensee shall submit reports at least quarterly to Licensor in
the form agreed to by the Parties from time to time, sufficient for Licensor to
confirm the consistent quality of Licensed Products bearing the Licensed Marks.

4.4 Quality-Control Audits. Licensor or its authorized designee may conduct
semi-annual quality-control audits to inspect plants, facilities, products or
services bearing or associated with the Licensed Marks. In addition, Licensor or
its authorized designee may conduct such quality control audits at any time as
the result of a Material Incident or introduction of a new sublicensee or
facility associated with production, packaging or distribution of Licensed
Products bearing the Licensed Marks. A written notice of audit shall be made at
least five business days prior to the commencement of the audit. Any audit shall
be conducted during regular business hours and in a manner designed to minimize
disruption to Licensee’s normal business activities.

4.5 Independent Inspections. With respect to facilities at which Licensed
Products, or ingredients therefor, are manufactured or stored, Licensee agrees
to provide Licensor with copies of any and all inspection reports, site visit
reports, or the like, generated by Persons other than Licensee personnel. This
includes reports generated by any governmental agency.

4.6 Non-Compliance.

(a) Licensee shall promptly notify Licensor of the occurrence of a Material
Incident.

(b) If Licensee or any of its Affiliates or permitted sublicensees is not in
compliance with the obligations of Section 4.1, or if a Material Incident has
occurred (either, a “Quality Issue”), Licensor may give Licensee written notice
of non-compliance setting forth a description of the nature of the Quality Issue
and a requested action for curing the Quality Issue (a “Notice of
Non-Compliance”). Upon Licensee’s receipt of a Notice of Non-Compliance,
Licensee shall promptly correct the Quality Issue identified therein by enacting
the cure mechanisms described in Section 4.7.

4.7 Cure of Non-Compliance.

(a) Cure Plan. Licensee shall act in good faith, using commercially reasonable
efforts to cure or otherwise resolve all Quality Issues as soon as practicable.
If the Quality Issue identified in a Notice of Non-Compliance cannot reasonably
be cured or otherwise resolved within 10 days, Licensee shall submit

 

10



--------------------------------------------------------------------------------

to Licensor a written plan to correct the Quality Issues (“Cure Plan”) within 10
days following receipt of the Notice of Non-Compliance. Licensee shall include a
Cure Plan in any notification it makes to Licensor of a Material Incident.

(b) Initial Cure Period. After Licensee submits its Cure Plan to Licensor, the
Parties shall each appoint a representative to promptly review and discuss in
good faith the proposed Cure Plan. When Licensor, in its sole discretion, has
approved the Cure Plan, Licensee shall have thirty days or such longer period as
approved by Licensor on a case-by-case basis, in its sole discretion, in which
to cure the Quality Issues.

(c) Failure to Cure; Reinstatement. If the Quality Issues have not been cured
within the time period provided for in the Cure Plan, then such Quality Issues
shall be deemed to be uncured (“Uncured Quality Issues”). Licensee shall cease
use of the Licensed Marks on, or in connection with, any Licensed Products that
are the subject of the Uncured Quality Issues as soon as reasonably practicable
but no later than ninety days following the date on which such Quality Issues
are determined to be Uncured Quality Issues. During such time, Licensee may not
create, manufacture, produce, distribute or otherwise use any Marketing
Materials or Promotional Items bearing any Licensed Marks in connection with
Licensed Products that are associated with the Uncured Quality Issues.

(d) Continuing Efforts to Cure. Unless the Agreement has terminated as provided
in ARTICLE 6, Licensee may continue its efforts toward completing the cure
following a failure described in Section 4.7(c), and if the Quality Issues are
cured to the reasonable satisfaction of Licensor, then Licensee’s rights to use
the Licensed Marks shall be reinstated from that date forward.

4.8 Sublicensees. For the avoidance of doubt, the obligations of Licensee and
the rights of Licensor under this ARTICLE 4 apply equally with respect to any
sublicensee of Licensee. Nothing in this ARTICLE 4 shall be deemed to expand the
rights of Licensee herein, to limit Licensee’s obligations hereunder, or to
preclude Licensor from pursuing any other rights or remedies.

ARTICLE 5

ASSIGNMENT

5.1 By Licensor. This Agreement shall be freely assignable by Licensor.

5.2 By Licensee. Licensee shall not assign this Agreement or any of Licensee’s
rights or obligations under this Agreement without the express written
permission of Licensor, except that Licensee may assign this Agreement to a
purchaser of all of the assets of the LW Business. No purported assignment in
violation of the preceding sentence will be effective. No assignment will be
effective until the assignee agrees in writing to be bound by the terms and
conditions of this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE 6

TERM AND TERMINATION

6.1 Term. The Term of this Agreement shall begin on the Effective Date and shall
continue perpetually, unless this Agreement is earlier terminated as set forth
as provided in this ARTICLE 6 (the “Term”).

6.2 Termination By Licensee. Licensee may terminate this Agreement by giving
written notice to Licensor effective on the date of such written notice or on a
specified date no later than six months following the date of the notice.
Licensee shall cease all use of the Licensed Marks by the date of termination
indicated in the notice.

6.3 Termination By Licensor For Material Breach. Licensor may terminate this
Agreement upon a Material Breach of this Agreement by Licensee if such Material
Breach remains uncured or otherwise unresolved for a period of 30 days following
Licensee’s receipt of written notice from Licensor describing the breach. A
“Material Breach” means any of the following:

(a) Licensee’s failure to comply with any of its obligations under ARTICLE 4
(Quality Assurance) or failure to comply with its obligation to remedy breaches
that are not Material Breaches, as required by Section 6.5.

(b) Licensee’s conduct that Licensor reasonably believes will adversely impact
or has adversely impacted the Licensed Marks, the goodwill associated with the
Licensed Marks, or the reputation of Licensor;

(c) Licensee’s use of any Licensed Marks on any product or service other than
the Licensed Products or Licensee’s use of any marks of Licensor other than the
Licensed Marks; or

(d) Licensee’s purported assignment, sublicense or grant of rights in breach of
the prohibitions set forth in Section 2.4.

6.4 Upon Licensee Ceasing Use of the Licensed Marks. Licensor may terminate this
Agreement immediately upon written notice if Licensee ceases substantially all
use of all Licensed Marks or publicly announces its intention to do so. Licensor
may not exercise this right if Licensee has previously given a notice under
Section 6.2 that specifies an effective date of termination later than the date
of the announced intended cessation of use.

6.5 Other Breach. Other than a breach of ARTICLE 4 (Quality Assurance), a Party
may provide the other Party with written notice alleging that the receiving
Party has breached an obligation under this Agreement. The written notice must
set forth with particularity a description of the purported breach and requested
actions to remedy the breach. The Party accused of breach in such notice will
have 60 days from the date of the notice to cure the breach.

 

12



--------------------------------------------------------------------------------

6.6 Effect of Termination.

(a) Reversion Rights. Upon the effective date of termination, all of Licensee’s
rights in this Agreement shall immediately revert to Licensor. Licensee and its
sublicensees shall promptly cease all use of the Licensed Marks and any marks
substantially or confusingly similar variations thereof by the time periods
indicated in this Section 6.6 or, in the case of termination by Licensee under
Section 6.2, by the date indicated in Licensee’s notice. For so long as Licensee
and its sublicensees continue to use the Licensed Marks, whether or not
permitted, they shall comply with all provisions of this Agreement applicable to
that use, including but not limited to ARTICLE 4 (Quality Assurance).

(b) Time Periods. Upon termination under Section 6.3, Licensee shall, and shall
cause all sublicensees to: (i) as soon as reasonably practical, but no later
than 30 days following the effective date of termination, cease producing or
manufacturing Licensed Products, Marketing Materials, and Promotional Items
using or bearing any of the Licensed Marks; (ii) as soon as reasonably
practical, commence the actions described in paragraph 6.6(c) for domain names;
and (iii) as soon as reasonably practical, but no later than 90 days following
the effective date of the termination, cease all use of the Licensed Marks,
including using, selling or otherwise distributing Licensed Products, Marketing
Materials, Promotional Items or any other item bearing or using any of the
Licensed Marks, regardless of when produced or manufactured.

(c) Upon termination of this Agreement for any reason, Licensee shall take all
necessary steps to transfer promptly to Licensor the registrations for all
domain names containing the Licensed Marks or marks confusingly similar thereto
registered to Licensee or within its power, possession or control.

ARTICLE 7

INDEMNIFICATION

7.1 By Licensee. Licensee shall defend, indemnify and hold harmless Licensor and
its Affiliates and its and their successors, legal representatives or assigns,
and their respective officers, agents, employees and representatives
(collectively, “Licensor Indemnitees”), from and against all damages,
liabilities, losses, costs and expenses of any and every nature or kind
whatsoever, (including reasonable attorneys’ fees and disbursements and all
amounts paid in investigation, defense or settlement of the foregoing)
(collectively, “Damages”) that any of the Licensor Indemnitees may incur as a
result of third-party actions, proceedings, or claims arising out of or in
consequence of: (a) the formulation, manufacture, production, packaging,
transportation, storage, performance, marketing, merchandising, promotion,
advertisement, distribution, or sale of any product, material, or service by or
on behalf of Licensee, its Affiliates or its sublicensees that bear, use, or are
associated with the Licensed Marks, including, without limitation, any Licensed
Product, under any theory of including without limitation product liability,
tort, or otherwise; (b) any breach of this Agreement by Licensee; (c) use of the
Licensed Marks by Licensee or its Affiliates or their employees, agents, or
sublicensees in a manner that infringes the rights of any third party; and
(d) any failure by Licensee or its Affiliates or their employees, agents, or
sublicensees to comply with applicable law in connection with this Agreement.

 

13



--------------------------------------------------------------------------------

7.2 By Licensor. Licensor shall defend, indemnify and hold harmless Licensee and
its Affiliates and its and their successors, legal representatives or assigns,
and their respective officers, agents, employees and representatives
(collectively “Licensee Indemnitees”), from and against all Damages that any of
the Licensee Indemnitees may incur as a result of third-party actions,
proceedings, or claims to the extent arising out of or in consequence of:
(a) the formulation, manufacture, production, packaging, transportation,
storage, performance, marketing, merchandising, promotion, advertisement,
distribution or sale of any product, material or service by or on behalf of
Licensor, its Affiliates or its licensees (other than Licensee or its Affiliates
or their sublicensees) that bear or use the Licensed Marks, including, without
limitation under any theory of product liability, tort, or otherwise; (b) any
breach of this Agreement by Licensor; (c) use of the Licensed Marks by Licensor
or its Affiliates or their employees, agents, or sublicensees in a manner that
infringes the rights of any third party; and (d) any failure by Licensor or its
Affiliates or their employees, agents or sublicensees to comply with applicable
law in connection with this Agreement.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1 Representations and Warranties. Each Party represents and warrants that:

(a) the Party has the full legal right, title, interest, power, and authority to
enter into this Agreement and to perform its legal obligations hereunder, and
has taken all necessary action to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

(b) this Agreement has been duly executed and delivered on behalf of the Party
and constitutes a legal, valid, binding obligation, enforceable against the
Party in accordance with its terms; and

(c) to the best of the Party’s knowledge and belief, the execution and delivery
of this Agreement and the performance of the Party’s obligations hereunder do
not conflict with or violate any requirement of applicable laws or regulations
and do not conflict with, or constitute a default under, any contractual
obligation of the Party.

ARTICLE 9

DISCLAIMER OF WARRANTIES

9.1 Disclaimer. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
LICENSES GRANTED IN THIS AGREEMENT TO LICENSEE ARE GRANTED ON AN “AS IS” BASIS
WITH NO REPRESENTATIONS OR

 

14



--------------------------------------------------------------------------------

WARRANTIES OF ANY KIND, AND LICENSOR, ON BEHALF OF ITSELF AND ITS AFFILIATES,
HEREBY EXCLUDES AND DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATIONS OR
WARRANTIES OF ANY KIND WITH RESPECT TO THE LICENSES AND LICENSED MARKS,
INCLUDING THOSE REGARDING MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, ENFORCEABILITY, AND NON-INFRINGEMENT, AND ANY WARRANTIES IMPLIED BY ANY
COURSE OF DEALING OR TRADE USAGE.

ARTICLE 10

CONFIDENTIALITY

10.1 Certain terms and conditions of this Agreement and the information
disclosed by or on behalf of one Party to the other Party in connection with the
performance of this Agreement constitute “Confidential Information.”

10.2 Each Party:

(a) shall hold, and shall cause its Affiliates and the officers, directors,
employees and agents of any of them to hold, all Confidential Information of the
other Party in strict confidence, exercising at least the same degree of care
that it applies to its own business sensitive and proprietary information; and

(b) shall not disclose, and shall cause its Affiliates and the officers,
directors, employees and agents of any of them to not disclose, the other
Party’s Confidential Information to any other Person, except as expressly
permitted in this ARTICLE 10.

10.3 The obligations of the foregoing Section 10.2 will not apply:

(a) to the extent that disclosure is compelled by subpoena or other compulsory
disclosure notice from a governmental authority or, in the opinion of the
receiving Party’s counsel, by other requirements of law, but only after
compliance with Section 10.4;

(b) to the extent the receiving Party can show that the Confidential Information
was (a) in the public domain through no fault of such Party, its Affiliates, or
any of the officers, directors, employees or agents of any of them; (b) later
lawfully acquired from other sources by such Party, which sources are not
themselves bound by a confidentiality obligation; or (c) independently generated
without reference to any proprietary or confidential information of the
disclosing Party; or

(c) to the receiving Party’s directors, officers, employees, agents,
accountants, counsel and other advisors and representatives who (a) need to know
such information for legitimate business purposes, and (b) have been advised of
the confidentiality obligations in this ARTICLE 10.

 

15



--------------------------------------------------------------------------------

10.4 If a Party receives a subpoena or other compulsory disclosure notice from a
governmental authority requesting disclosure of Confidential Information that is
subject to the confidentiality provisions of this Article, such Party shall
promptly provide to the other Party a copy of the notice and an opportunity to
seek reasonable protective arrangements. If such appropriate protective
arrangements are not obtained, the Party that is required to disclose such
information shall furnish, or cause to be furnished, only that portion of such
Confidential Information that is legally required to be disclosed and shall use
reasonable efforts to ensure that confidential treatment is accorded such
information.

ARTICLE 11

GENERAL TERMS

11.1 Performance. Each Party shall cause to be performed, and hereby guarantees
the performance of, all actions, agreements and obligations to be performed by
any Subsidiary of such Party under this Agreement.

11.2 Counterparts. This Agreement may be executed in multiple counterparts (any
one of which need not contain the signatures of more than one Party), each of
which will be deemed to be an original but all of which taken together will
constitute one and the same agreement. This Agreement, and any amendments
hereto, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission, will be treated in all manner and respects as an
original agreement and will be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in person. At the
request of any Party, the other Party will re-execute original forms thereof and
deliver them to the requesting Party.

11.3 Entire Agreement. This Agreement, including its Schedules, constitutes the
entire agreement between the Parties with respect to its subject matter and
supersedes all prior negotiations, agreements, and understandings of the Parties
of any nature, whether oral or written, with respect to such subject matter.

11.4 Force Majeure. If any Person is prevented from or delayed in complying,
either totally or in part, with any of the terms or provisions of this Agreement
by reason of fire, flood, storm, strike, walkout, lockout or other labor trouble
or shortage, delays by unaffiliated suppliers or carriers, shortages of fuel,
power, raw materials or components, equipment failure, any Law, order,
proclamation, regulation, ordinance, demand, seizure or requirement of any legal
or regulatory authority, riot, civil commotion, war, rebellion, act of
terrorism, nuclear or other accident, explosion, casualty, pandemic, or act of
God, or act, omission or delay in acting by any governmental authority, in each
case, that is beyond the reasonable control and without the fault of such Party
(it being understood and agreed by the Parties that any events for which a
reasonable provider of similar services or a reasonable user of similar services
would have adequate contingencies to avoid such events shall not, under any
circumstances, be considered beyond the reasonable control of a Person), then
upon notice from one Party to the other Party, the affected provisions and/or
other requirements of this Agreement shall be suspended

 

16



--------------------------------------------------------------------------------

during the period of such disability and, unless otherwise set forth herein to
the contrary, the affected Party shall have no liability to the other Party in
connection therewith. The affected Party shall use Commercially Reasonable
Efforts (as defined in the Separation Agreement) to promptly remove such
disability as soon as possible; provided, however, that nothing in this
Section 11.4 will be construed to require the settlement of any strike, walkout,
lockout or other labor dispute on terms which, in the reasonable judgment of the
affected Party, are contrary to its interest. It is understood that the
settlement of a strike, walkout, lockout or other labor dispute will be entirely
within the discretion of affected Party. Upon becoming aware of a disability
causing a delay in performance or preventing performance of any obligations
under this Agreement, the affected Party shall promptly notify the other Party
in writing of the existence of such disability and the anticipated duration of
the disability.

11.5 Severability. The Parties agree that (a) the provisions of this Agreement
will be severable in the event that for any reason whatsoever any of the
provisions hereof are invalid, void or otherwise unenforcable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable law.

11.6 No Third Party Beneficiaries. Except as otherwise provided in ARTICLE 7
(Indemnification), this Agreement is solely for the benefit of the Parties and
their respective successors and permitted assigns and does not confer on third
parties any remedy, claim, reimbursement, claim of action or other right in
addition to those existing without reference to this Agreement.

11.7 Amendments and Waivers.

(a) This Agreement may be amended and any provision of this Agreement may be
waived; provided, however, that any such amendment or waiver, as the case may
be, is in writing and signed, in the case of an amendment, by the Parties or, in
the case of a waiver, by the Party against whom the waiver is to be effective.
No course of dealing between or among any Persons having any interest in this
Agreement will be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any Party under or by reason of
this Agreement.

(b) No delay or failure in exercising any right, power or remedy hereunder will
affect or operate as a waiver thereof, nor will any single or partial exercise
thereof or any abandonment or discontinuance of steps to enforce such a right,
power or remedy preclude any further exercise thereof or any other right, power
or remedy.

 

17



--------------------------------------------------------------------------------

11.8 Construction. The descriptive headings herein are inserted for convenience
of reference only and are not intended to be a substantive part of or to affect
the meaning or interpretation of this Agreement. Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof. References in this Agreement to any document,
instrument or agreement (including this Agreement) includes and incorporates all
exhibits, disclosure letters, schedules and other attachments thereto. Unless
the context otherwise requires, any references to a “Section” or “Article” will
be to a Section or Article of this Agreement. The use of the words “include” or
“including” in this Agreement will be deemed to be followed by the words
“without limitation.” The use of the word “covenant” will mean “covenant and
agreement.” The use of the words “or,” “either” or “any” will not be exclusive.
Days means calendar days unless specified as business days. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the Parties, and no
presumption or burden of proof will arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. Except as
otherwise expressly provided elsewhere in this Agreement, any provision herein
which contemplates the agreement, approval or consent of, or exercise of any
right of, a Party, such Party may give or withhold such consent in its sole and
absolute discretion, the parties hereby expressly disclaiming any implied duty
of good faith and fair dealing or similar concept.

11.9 No Agency. This Agreement is not be deemed or construed to create any
partnership, joint venture, principal/agent or any other agency relationship
between the Parties.

11.10 Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Parties and their successors and permitted assigns. The
successors and permitted assigns of a Party will include any permitted assignee
as well as the successors in interest to such permitted assignee, whether by
merger or liquidation, including successive mergers or liquidations, or
otherwise.

11.11 Survival. The terms and conditions set forth in Section 6.6 (Effect of
Termination), ARTICLE 7 (Indemnification), ARTICLE 9 (Disclaimer of Warranties),
ARTICLE 10 (Confidentiality), and ARTICLE 11 (General Terms), including the
related definitions set forth in ARTICLE 1, and any other provisions which by
their nature are intended to survive termination, shall survive any termination
of this Agreement.

11.12 Governing Law and Jurisdiction. This Agreement will be governed by and
construed and enforced in accordance with the substantive laws of the State of
Delaware, without regard to the conflicts of laws provisions that would cause
the laws of another state to apply. Except as expressly contemplated by another
provision of this Agreement, the Parties irrevocably consent and submit to the
exclusive jurisdiction of federal and state courts located in the State of
Delaware.

 

18



--------------------------------------------------------------------------------

11.13 Notices.

(a) All notices, requests, permissions, waivers and other communications
hereunder will be in writing and will be deemed to have been duly given (i) upon
transmission, if sent by email with confirmation of receipt, (ii) when
delivered, if delivered personally to the intended recipient, and (iii) one
business day following sending by overnight delivery via an international
courier service and, in each case, addressed to a Party at the following address
for such Party:

If to Licensor:

ConAgra Foods RDM, Inc.

c/o ConAgra Foods, Inc.

222 W. Merchandise Mart Plaza, Suite 1300

Chicago, Illinois 60654

Attention:    Colleen Batcheler

Email:          colleen.batcheler@conagra.com

If to Licensee:

ConAgra Foods Lamb Weston, Inc.

c/o Lamb Weston Holdings, Inc.

599 S. Rivershore Lane

Eagle, Idaho 83616

Attention:    Eryk J. Spytek

Email:          eryk.spytek@conagra.com

(b) A Party may change its address for notice by written notice given in
accordance with the foregoing provisions. Notwithstanding the manner of
delivery, whether or not in compliance with the foregoing provisions, any
notice, demand or other communication actually received by a Party shall be
deemed delivered when so received.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Agreement.

 

CONAGRA FOODS RDM, INC. By:   /s/ Carey L. Bartell Name:   Carey L. Bartell
Title:   President

 

CONAGRA FOODS LAMB WESTON, INC. By:   /s/ Eryk J. Spytek Name:   Eryk J. Spytek
Title:   Vice President & Secretary

 



--------------------------------------------------------------------------------

Schedule A

ALEXIA MARKS

[See Attached.]

 



--------------------------------------------------------------------------------

Schedule A

 

Alexia Marks

 

COUNTRY

      

REFERENCE #

  

FILED

   APP #      REG DT     

REG #

  

STATUS

   CLASSES  

ALEXIA

                      

AUSTRALIA

     500628.3841    06/22/2012      1497950         6/22/2012       1497950   
REGISTERED      29, 30      OWNER:    CONAGARA FOODS LAMB WESTON, INC.         
        CLASS    DESCRIPTION                     29    frozen appetizers
consisting primarily of cheese, mushrooms, onions and potatoes; frozen processed
vegetables; frozen side dishes consisting primarily of vegetables            30
   breads   

BRAZIL

     500628.ALEXIA-BR             PROPOSED      29, 30      OWNER:    CONAGRA
FOODS RDM, INC.                  CLASS    DESCRIPTION                     29   
entire class heading, specifically frozen appetizers consisting primarily of
cheese, mushrooms, onions and potatoes; frozen processed vegetables; frozen side
dishes consisting primarily of vegetables            30    entire class heading,
specifically breads   

CANADA

     500628.240    5/7/2002      1,140,100         10/4/2005       TMA649,567   
REGISTERED      N/A      OWNER:    CONAGRA FOODS, INC.                  CLASS   
DESCRIPTION                     N/A    potato products, namely French fried
potatoes and processed potatoes; potato, grain, vegetable and legume based snack
foods; potato product, namely French fried potatoes and processed potatoes.   
  

CHINA

     500628.3172    3/25/2010      8149557         4/21/2011       8149557   
REGISTERED      29      OWNER:    CONAGRA FOODS LAMB WESTON, INC.              
   CLASS    DESCRIPTION                     29    1. Frozen processed potatoes;
2. Deep frozen vegetables; 3. Cooked vegetables; 4. Dried vegetables; 5.
Dehydrated vegetables; 6. Potato crisps; 7. Potato fritters; 8. Potato Flakes;
9. Preserved vegetables; 10. Vegetable-based snack food.    REGISTERED      30
  

CHINA

     500628.3175    8/18/2010      8584424         9/7/2011       8584424   
REGISTERED      30      OWNER:    CONAGRA FOODS LAMB WESTON, INC.              
   CLASS    DESCRIPTION                     30    breads and rolls   

DOMINICAN REPUBLIC

   500628.3162    12/7/2011      2011-29315         3/19/2012       193819   
REGISTERED      29      OWNER:    ConAgra Foods RDM, Inc.                  CLASS
   DESCRIPTION                     29    meat, fish, poultry and game; meat
extracts; preserved, frozen, dried and cooked fruits and vegetables; jellies,
jams, compotes; eggs, milk and milk products; edible oils and fats; specially
potato products, namely, French fried potatoes and potato products.      

EUROPEAN UNION (C

   500628.1056    5/7/2002      2687937         5/1/2002       2687937   
REGISTERED      29      OWNER:    CONAGRA FOODS LAMB WESTON, INC.           
CLASS    DESCRIPTION                     29    potato products including French
fried potatoes, instant potatoes and processed potatoes; potato-based snack
foods and chips, grain-based snack foods and chips, vegetable-based snack foods
and chips and legume based snack foods and chips      

EUROPEAN UNION (C

   500628.3880   

2/8/2013

     011559226         2/8/2013      

011559226

  

REGISTERED

     29, 30      OWNER:    CONAGRA FOODS LAMB WESTON, INC.            CLASS   
DESCRIPTION                     29    frozen processed vegetables; frozen,
prepared or packaged side dishes consisting primarily of vegetables; frozen
appetizers, namely, processed mushrooms, onion rings, frozen vegetables, and
cheese sticks.            30    breads, rolls and biscuits.   

 

Page 1



--------------------------------------------------------------------------------

Schedule A

 

COUNTRY

      

REFERENCE #

  

FILED

   APP #      REG DT     

REG #

  

STATUS

   CLASSES  

HONG KONG

     500628.3173   

4/9/2010

     301583028         4/9/2010      

301583028

  

REGISTERED

     29, 30      OWNER:    CONAGRA LAMB WESTON, INC.                  CLASS   
DESCRIPTION                     29    potato products, vegetable based snacks   
     30    bread   

INDIA

     500628.3174    7/28/2011      2182119         7/28/2011       2182119   
REGISTERED      29      OWNER:    CONAGRA FOODS LAMB WESTON, INC.           
CLASS    DESCRIPTION                     29    frozen processed vegetable
products; frozen processed potato based products; preserved, dried, frozen and
cooked fruits and vegetables; frozen appetizers containing processed and breaded
vegetables and cheeses      

JAPAN

     500628.1426    5/8/2002      37340/2002         4/11/2003       4662428   
REGISTERED      29      OWNER:    ALEXIA FOODS, INC.                  CLASS   
DESCRIPTION                     29    French-fried potatoes, instant potatoes,
and other processed potatoes, processed vegetables.      

MEXICO

     500628.21    5/8/2002      546226         8/26/2002       760853   
REGISTERED      29      OWNER:    CONAGRA FOODS, INC.                  CLASS   
DESCRIPTION                     29    potato products and potato, vegetable,
grain and legume based snack foods, mainly, French fried potatoes, instant
potatoes, and processed potatoes; potato-based snack foods, grain-based chips,
vegetable chips, and legume based snack food.      

SOUTH KOREA

   500628.2501    6/25/2002      40-2002-29276         8/26/2004       591305   
REGISTERED      29      OWNER:    ConAgra Foods RDM, Inc.                  CLASS
   DESCRIPTION                     29    French fried potatoes, instant potatoes
in a powdered form, processed potatoes, and potato-based snack foods.      

UNITED STATES

   500627.922    11/8/2001      76/337,086         5/18/2004       2,843,523   
REGISTERED      29      OWNER:    CONAGRA FOODS RDM, INC.                  CLASS
   DESCRIPTION                     29    potato products, namely, French fried
potatoes and processed potatoes      

UNITED STATES

   500627.1040    11/3/2010      85/168,403         11/1/2011       4,048,042   
REGISTERED      29, 30      OWNER:    ConAgra Foods RDM, Inc.                 
   CLASS    DESCRIPTION                     29    frozen, processed vegetables,
namely, potatoes; frozen, prepared or packaged side dishes consisting primarily
of cubed potatoes or potato pieces; frozen appetizers, namely, processed
mushrooms, chicken nuggets, onion rings, frozen vegetables, namely, bite-sized
potatoes, and mozzarella sticks - (Date of first use: 03/28/2002.)            30
   breads, rolls and biscuits - (Date of first use: 04/23/2005.)   

UNITED STATES

   500627.1762    4/1/2016      86/960,794             PENDING      29     
OWNER:    ConAgra Foods RDM, Inc.                  CLASS    DESCRIPTION         
           29    frozen vegetables   

ALEXIA and Design

        

 

LOGO [g273163g18h53.jpg]  

  

UNITED STATES

   500627.921    11/8/2001      76/337,084         5/18/2004       2,843,522   
REGISTERED      29      OWNER:    CONAGRA FOODS RDM, INC.                  CLASS
   DESCRIPTION                     29    potato products, namely, French fried
potatoes, and processed potatoes      

 

Page 2



--------------------------------------------------------------------------------

Schedule A

 

COUNTRY

      

REFERENCE #

  

FILED

   APP #    REG DT   

REG #

  

STATUS

   CLASSES  

ALEXIA OVEN BLENDS

              

CANADA

     500628.245    4/19/2004    1214208    5/31/2006    TMA665325    REGISTERED
     N/A      OWNER:    CONAGRA FOODS, INC.               CLASS    DESCRIPTION
                    N/A    frozen French fried potatoes   

 

Page 3



--------------------------------------------------------------------------------

Schedule B

COMPLEMENTARY MARKS

[See Attached.]



--------------------------------------------------------------------------------

Schedule B

Complementary Marks

 

COUNTRY

       REFERENCE #    FILED      APP #      REG DT      REG #      STATUS     
CLASSES  

MORNING FRIES

                 

CANADA

     500628.248      2/21/2003         1168856         12/20/2004        
TMA655408         REGISTERED         N/A      OWNER:    CONAGRA FOODS, INC.   
              CLASS      DESCRIPTION                        N/A      frozen
processed potatoes      

OVEN CRINKLES

                 

UNITED STATES

   500627.908      8/21/2003         76/538,758         1/17/2006        
3,043,261         REGISTERED         29      OWNER:    CONAGRA FOODS RDM, INC.
                 CLASS      DESCRIPTION                        29      frozen
French fried potatoes      

OVEN REDS

                    

UNITED STATES

   500627.907      8/28/2002         76/444,371         6/29/2004        
2,858,563         REGISTERED         029      OWNER:    CONAGRA FOODS RDM, INC.
                 CLASS      DESCRIPTION                        029     
  potato products, namely, French fried potatoes, instant
potatoes, and processed potatoes; potato-based snack foods   
        

SMART CLASSICS

                 

UNITED STATES

   500627.1304      8/12/2013         86/035,357         3/18/2014        
4,498,053         REGISTERED         29      OWNER:    CONAGRA FOODS LAMB
WESTON, INC.                  CLASS      DESCRIPTION                        29
     frozen processed vegetables       COUNTRY        REFERENCE #    FILED     
APP #      REG DT      REG #      STATUS      CLASSES  